Citation Nr: 1339450	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-11 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

J. Owusu-Asiedu, Associate Counsel











INTRODUCTION

The Veteran served on active duty from November 1979 to March 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was most recently represented by a private attorney.  However, by a February 6, 2013 letter, the attorney informed the Board that she withdrew her representation in the present appeal and that she had informed the Veteran of such.  To date, the Veteran has not submitted authorization for any other representative, and he appears before the Board pro se.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran does not have service in Korea on the demilitarized zone (DMZ) from April 1968 through July 1969 and is thus not presumed exposed to herbicides, including Agent Orange, nor is there probative evidence of exposure to such. 

2.  Squamous cell carcinoma was not manifest during service or within one year of separation from service, and is not attributable to service, including claimed herbicide exposure.


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by service, including claimed herbicide exposure, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1116, 1131, 1133, 1154 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The VCAA notice requirements were satisfied by virtue of a July 2010 letter, sent to the Veteran prior to the initial unfavorable decision on appeal.  This letter informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence, as well as how disability ratings and effective dates are assigned. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims folder contains STRs, identified and authorized private treatment records, VA treatment records, and the Veteran's contentions.  Although the Veteran identified private medical records from his cancer surgery that are not associated with the claims file, the Board finds that the Veteran is not prejudiced by proceeding to adjudicate this appeal.  That is because the private records evidence treatment for the Veteran's cancer, which is conceded and confirmed by the VA medical evidence of record.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Additionally, although it is unclear whether the Veteran has lymphocytic cancer, tongue and throat cancer, head and neck cancer, or tonsil cancer, the Board finds below that the Veteran was not exposed to Agent Orange and thus presumptive service connection is not warranted; thus precise clarification of the Veteran's cancer is not necessary and the lack of private medical records is not prejudicial.

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  In McLendon v. Nicholson, 20 Vet App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81. 

The Veteran's STRs are negative for any complaints or treatment suggesting squamous cell carcinoma, and the Veteran does not argue otherwise.  Further, as further discussed below, the Board finds that the evidence does not show that squamous cell carcinoma otherwise had its onset in service and shows that the Veteran was not exposed to Agent Orange.  Accordingly, a VA examination is not warranted.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183. 

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury. 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Squamous cell carcinoma is listed as a chronic condition under 38 C.F.R. § 3.309(a).   

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §  3.307(a)(6)(iii).  Herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(i). 

The law and regulations stipulate the diseases, specifically including respiratory cancers of the lung, bronchus, larynx or trachea, for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Although presumptive service connection is expressly excluded for cancer of the pharynx, including the tonsils, and for cancers of the oral cavity (including lips and tongue), and the Veteran's cancer has been classified as tonsil cancer, head and neck cancer, oral cavity cancer, and cancer of the oropharynx, there are some references to cancers that indicate it could be classified as a respiratory cancer.  Accordingly the Veteran the full benefit of an unclear assessment, the Board finds that it will consider the presumptive regulations.  If the Veteran's squamous cell carcinoma is a respiratory cancer, then the presumptive regulations apply.  See 38 C.F.R. § 3.309(e).  Therefore, an initial consideration is whether the Veteran is presumed to have been exposed to herbicides during service.  As will be discussed below, a review of the Veteran's service records dictates that the 38 C.F.R. § 3.309(e) presumptions do not apply. 

If it is determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.  

The Department of Defense (DoD) has confirmed that Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  The estimated number of exposed personnel is 12,056.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration  (VBA) "Fact Sheet" distributed in September 2003.  Units in the area during the period of use of herbicides included the following units of the 7th Infantry Division: 1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

The Veteran alleges his squamous cell carcinoma is due to Agent Orange exposure.  In a June 2010 statement, he stated he had surgery on his oral cavity.  In VA records dated in 2009 and 2010, the Veteran was noted to be status-post tongue and throat cancer.  He was also noted to have head and neck cancer, right tonsil squamous cell carcinoma, and cancer of the right oropharynx.

The Board first addresses presumptive service connection due to Agent Orange exposure.  The Veteran's service personnel records show that he served in Korea as an Infantryman, with one year of foreign service.  The Veteran was assigned to Company B, 1/31st Infantry Battalion, 2nd Infantry Division (Korea), from March 1980 to March 1981.  STRs show that he was stationed at Camp Howze, South Korea.  

After a careful review of the record, the Board finds that Agent Orange exposure cannot be presumed, as the Veteran served in Korea from March 1980 to March 1981 and the DoD has only confirmed that the herbicide Agent Orange was used from April 1968 through July 1969 along the Korean DMZ, prior to the Veteran's service in Korea.  The regulation does not allow the Board to presumptively concede exposure for Veterans who served along the DMZ before April 1968, or after August 1971.  Therefore, the Veteran's squamous cell carcinoma cannot be service-connected based upon presumed Agent Orange exposure during his service in Korea.  See 38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Although exposure to herbicides may not be presumed, the Board will consider whether there is evidence of exposure to herbicides.

The Board finds that there is no record of the Veteran being exposed to Agent Orange or other herbicides in service.  In a June 2010 response to the RO's inquiry, the National Personnel Records Center (NPRC), reported that there was no record that the Veteran was exposed to herbicides.  DoD's confirmed Agent Orange use was from April 1968 through July 1969 along the DMZ.  There is no evidence that Agent Orange was used after July 1969.  

The Veteran's personnel records, including his DD Form 214, Certificate of Release or Discharge from Active Duty, and his STRs, do not indicate any exposure to Agent Orange during service.  A review of his STRs is negative of treatment for, or diagnosis of, any squamous cell carcinoma.  In addition, the Veteran does not assert that he was directly exposed to Agent Orange during service.

The Veteran has submitted statements and articles in support of his belief that residual contamination from the spraying of herbicides in the years preceding the time he was stationed in Korea caused his squamous cell carcinoma.  In the Veteran's January 2011 Notice of Disagreement (NOD), he mentions an incident in St. Louis, Missouri, in which he alleges that the federal government moved an entire town out of their homes due to dioxin contamination he describes as minimal.  In May 2012, the Veteran's representative contended that the Veteran was exposed to contaminated drinking water, which was caused by the dumping of chemicals substances, including Agent Orange, in South Korea in 1978.  As supporting evidence, she included a July 2011 Foreign Policy in Focus article, entitled "Agent Orange in Korea," which alleged that in 1978, hundreds of barrels of chemical substances, including Agent Orange, were dumped at a U.S. Army base, Camp Carroll, in South Korea.  In addition, the article stated that other chemicals were buried in storage drums which deteriorated and the chemicals likely traveled in ground water into the Nakdong River, in South Korea.  

First, according to the article cited by the Veteran's representative, the dumping of chemicals is alleged to have occurred at Camp Carroll, South Korea, not at or near Camp Howze, South Korea, where the Veteran was stationed.  Moreover, according to a December 2011 DoD news release, "Team concludes Agent Orange investigation in South Korea," a joint U.S. and South Korea investigation found no evidence that Agent Orange was buried at Camp Carroll, South Korea, and discovered no risk to public health on the U.S. Army post.  See http://www.defense.gov/News/NewsArticle.aspx?ID=66634 (last visited November 27, 2013).  This news release addressed previous publications regarding the burying of Agent Orange and other chemicals in Camp Carroll, South Korea.  Thus, the Board finds that the evidence indicating that the Veteran was not exposed to Agent Orange outweighs the evidence indicating that he was exposed:  a Department of Defense article determined there was not Agent Orange dumping at Camp Carroll and the Veteran was not actually stationed there.  Additionally, as noted above, the Veteran does not assert that he saw or knew that he was being exposed to Agent Orange while in Korea. 

Furthermore, the Veteran's assertion regarding dioxin contamination and the subsequent evacuation in Missouri is irrelevant to the issues on appeal.

The Board has considered the Veteran's assertions, and that of his prior representative, that the residual contamination from the spraying of herbicides in the years preceding the time he was stationed in Korea caused his current squamous cell carcinoma.  However, the Board finds that the question regarding this potential relationship to be complex in nature for a lay person to provide; moreover, the Board has determined there was no Agent Orange exposure.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court of Appeals for Veterans Claims, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  Thus, these statements are of little probative value to the issue on appeal.

Further, review of the record shows that there is no evidence of squamous cell carcinoma during service or within one year after.  The Veteran's STRs show no complaints, diagnoses, or treatment for squamous cell carcinoma and the Veteran does not contend otherwise.  The first documented evidence of any manifestations is reflected in a post-service August 2009 VA treatment report which noted that a week prior, the Veteran had a Computed Tomography (CT) scan, a biopsy, and a Positron Emission Tomography (PET) scan which showed squamous cell cancer.  The Veteran was at the VA Medical Center seeking a second opinion about his earlier diagnosis.  The August 2009 medical report is well beyond the presumptive period for establishing service connection for cancer as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The other evidence of record does not associate the Veteran's squamous cell carcinoma to any incident of service; the Veteran only asserts that squamous cell carcinoma is caused by exposure to Agent Orange during service.  Thus, service connection is not warranted on a direct basis or a presumptive basis related to the one-year period subsequent to separation from service.  38 C.F.R. §§ 3.303(a), 3.307, 3.309.  In light of the foregoing reasons and bases, the Board finds that the preponderance of evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Accordingly, the claim of entitlement to service connection for squamous cell carcinoma, claimed as lymphocytic cancer, to include as due herbicide exposure, must be denied. 


ORDER

Service connection for squamous cell carcinoma, to include as due to herbicide exposure, is denied.


____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


